Citation Nr: 0115524	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  99-03 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for schizoaffective 
disorder, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran had active service from March 1968 to March 1970.  
His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied an evaluation in excess of 
30 percent for paranoid schizophrenia.  Since then, the RO 
has recharacterized the disability at issue as 
schizoaffective disorder.  The Board remanded the case in 
August 2000 for additional development.  That development has 
been completed, and the case is once again before the Board 
for review. 

In a May 2001 brief, the veteran's representative appears to 
have raised the issue of entitlement to a total disability 
rating based on individual unemployability by reason of 
service-connected disabilities.  As this matter has not been 
procedurally developed for appellate review, the Board refers 
it back to the RO for appropriate development and 
adjudication. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained, and no further development 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000.

2.  The veteran was hospitalized by VA on several occasions 
in 1997 and 1998 for nonservice-connected alcohol dependence.  
The veteran was also hospitalized from October to November 
1998 and from December 1998 to February 1999 for his service-
connected schizoaffective disorder.  

3.  The veteran's schizoaffective disorder causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as depression, anxiety, 
and disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships. 

4.  Schizoaffective disorder has not resulted in marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for schizoaffective 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.125-4.132, 
Diagnostic Code 9203 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected schizoaffective 
disorder is more severely disabling than reflected in the 
currently assigned 30 percent evaluation.  Essentially, he 
maintains that a 100 percent disability is warranted based on 
the fact that he has missed a significant amount of work at 
his job with the U.S. Postal Service as a result of his 
service-connected schizoaffective disorder.  For the 
following reasons, the Board finds that a 50 percent 
evaluation is warranted.

I.  Duty to Assist

In November 2000, the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "VCAA") became 
law, and substantially modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  The new law affects claims pending on or 
filed after the date of enactment (as well as certain claims 
which were finally denied during the period from July 14, 
1999 to November 9, 2000).  Changes potentially relevant to 
the veteran's appeal include the establishment of procedures 
for advising the claimant and his representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  Where the law or regulations governing 
a claim change after the claim has been filed, but before the 
appeal process has been concluded, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the VCAA notice and 
assistance provisions.  The record includes numerous VA 
hospitalization reports, two VA examination reports, VA 
outpatient treatment reports, and a transcript from a hearing 
held in September 1999.  Moreover, the Board concludes that 
the discussions in the rating decisions, statement of the 
case, supplemental statements of the case, and letters from 
the RO have informed the veteran and his representative of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  As such, compliance with VA's 
notification requirements has been demonstrated.  

The Board thus finds that the current record is adequate to 
allow for equitable review of the veteran's claim and that no 
further action is necessary to meet the requirements of the 
VCAA.  Accordingly, under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of he result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  



II.  Background

In a September 1970 rating decision, the RO granted service 
connection for schizophrenia, paranoid type.  In February 
1998, the veteran filed a claim seeking an evaluation in 
excess of 30 percent for his schizophrenia.  This appeal 
ensued after a May 1998 rating decision denied the veteran's 
claim and continued the 30 percent evaluation.  This 
disability has recently been recharacterized as 
schizoaffective disorder.

The record shows that the veteran was hospitalized by VA on 
three separate occasions in 1997 and 1998 for alcohol 
dependence.  In August 1997, the veteran presented to the 
Emergency Room at the Cincinnati VA Medical Center (VAMC) for 
alcohol detoxification after drinking 8 to 9 cans of beer.  
The admission report noted a history of paranoid 
schizophrenia and manic depressive disorder in 1991, with no 
medication since then.  The diagnoses at discharge were 
alcohol dependence, alcohol withdrawal, hypertension, and 
past history of schizophrenia.  

The veteran was admitted to that facility again in February 
1998 for detoxification from alcohol.  The veteran reported 
weight loss, fatigue, weakness, insomnia, decreased appetite, 
and an inability to work since December 4, 1997.  He reported 
drinking approximately 6 to 12 cans of beer a day, shakes in 
the morning, an increased pulse rate, and sweats and 
nervousness before his first beer of the day.  He denied any 
use of alcohol before work or on the job.  It was noted that 
he had been attending outpatient treatment since his last 
detoxification in August 1997, but recently dropped out of 
the program and began drinking.  He said he had been at his 
current job for that past twenty-three years and reported 
sporadic absences due to alcohol use, with one disciplinary 
action resulting in a seven day suspension.  He reported a 
history of legal problems secondary to alcohol use, including 
a conviction in 1988 for reckless driving.  He denied any 
history of delirium tremens, seizures, or visual 
hallucinations.  He also denied suicidal and homicidal 
ideation.  The diagnoses at discharge were alcohol 
withdrawal, alcohol dependence, history of bipolar disorder, 
and alcohol induced mood disorder.  After his release from 
the detoxification unit, the veteran was transferred to the 
alcohol rehabilitation unit until his discharge in March 
1998.  The diagnoses included chronic alcohol dependence, and 
history of bipolar disorder, currently untreated.  Treatment 
notes associated with this treatment indicate that rapid 
speech was the only finding of residual bipolar disorder and 
that the veteran was unwilling to take medication for it.

The veteran underwent a VA psychiatric examination in April 
1998 to determine the severity of his psychiatric disability.  
The veteran told the examiner that he missed work "all the 
time" and had lost thousands of dollars of income.  The 
examiner commented that the veteran's impression was that of 
a typically nervous smoker and drinker, appearing very 
uncertain, uneasy and slightly underweight.  The veteran said 
he was divorced, did not have much interest in women, and 
stayed "pretty much isolated."  He had three grown children 
and lived with one of his sons.  He said he was sleeping 
better but had bad dreams involving dead people.  He denied 
ever having suicidal or homicidal ideation.  He explained 
that he had no social life and spent his time watching 
television and working on his car.  He indicated his main 
problem to be depression.  Although he denied crying spells 
and suicidal ideation, he said he "feels down all the 
time."  He indicated that he was seeking an increase in 
disability benefits due to anxiety, depression, and an 
inability to work resulting in lost wages.  He said he missed 
two months of work in 1998 because he was hospitalized for 
manic depression and alcoholism.  He later explained that he 
missed approximately one year of work out of the last three 
years because of depression and nerves, losing about $25,000 
of income.  He said he had not had any alcohol in awhile, 
even though he did not enjoy attending Alcoholics Anonymous 
(AA) meetings because he could not relate to others' 
problems.  The examiner diagnosed the veteran as having 
bipolar manic depressive illness.  The examiner assigned a 
current Global Assessment of Functioning (GAF) score of 60, a 
GAF score between 50 and 60 for the past few years, and a GAF 
score between 40 and 50 before that when he suffered from 
serious psychiatric illness due to a schizophrenic reaction.  
The examiner also recorded the veteran's belief that symptoms 
of depression and anxiety had worsened, which prevented him 
from working regularly.

In August 1998, the veteran was brought to the Cincinnati 
VAMC by his sons who requested that he be admitted for 
alcohol dependence.  He was started on Serax and Vasotec to 
control his withdrawal and high blood pressure.  After being 
detoxified, the veteran refused admission to the inpatient 
rehabilitation program because he needed to get back to work.  
The diagnoses at discharge were alcohol 
dependence/withdrawal, bipolar mood disorder and 
hypertension. 

The veteran was admitted to the Cincinnati VAMC from October 
to November 1998 after overdosing on Lithium and complaining 
of paranoia, anxiety and an inability to sleep.  The veteran 
explained that he had been stressed at his job and had been 
making mistakes because of his ongoing mood problem.  
Although he said medication was helping, he reported 
increased anxiety, insomnia, an inability to eat, and feeling 
suspicious of people around him.  He said he had no more sick 
leave and was afraid of losing his job if he did not get back 
to work immediately.  However, he decided to be hospitalized 
to see if his medication could be stabilized.  He said he had 
been sober for over 60 days.  He described racing thoughts 
and hearing voices, but could not identify the content.  He 
denied both suicidal and homicidal ideation.  Although he was 
admitted on a voluntary basis, he appeared very defensive, 
guarded and uncooperative at the time of admission.  He 
stated that he wanted to leave, refused to talk to anybody 
and was very suspicious and paranoid.  He also seemed very 
confused and somewhat delirious.  After 24 hours, his mental 
status cleared and he was more cooperative and pleasant, but 
continued to hear voices and feel paranoid.  The veteran then 
agreed to remain on his own.  His condition eventually 
improved with a combination of Depakote, Serzone and 
Olanzapine; he was no longer paranoid and said the voices 
stopped bothering him.  His mood was much better.  He 
continued to have pressured speech and was more directable.  
He left the facility on several passes and did well.  He 
attended all groups and was noted to be very cooperative and 
pleasant and participated actively.  The condition at the 
time of discharge was good.  The diagnoses were 
schizoaffective disorder and alcohol dependence, and a GAF 
score of 70 was assigned. 

The RO issued a rating decision in November 1998 which 
assigned a temporary total (100 percent) evaluation under the 
provisions of 38 C.F.R. § 4.29 for a period of 
hospitalization from October 15, 1998, to November 30, 1998.  
Following the termination of the total evaluation, the RO 
continued the original 30 percent evaluation on December 1, 
1998.  

The veteran was hospitalized again from December 1998 to 
February 1999 for symptoms involving anxiety, auditory 
hallucinations, and an inability to sleep.  He was admitted 
in 4-point restraints while accusing his son of putting 
something in his coffee.  He said he had not taken his 
medication in a while and had been sober for approximately 
six months.  He denied delusions as well as suicidal and 
homicidal ideation.  He said he had not been able to work in 
the past several weeks and wanted to get back on his 
medication so he could return to work.  Initially, it was 
noted that he had a lot of pressured speech, and appeared 
very paranoid, uncooperative and chilly.  Due to his 
noncompliance with outpatient medication, he was placed on 
Haldol.  He seemed to do well initially and appeared less 
paranoid and more cooperative.  However, after being on 
Haldol for about a week, he started becoming confused, 
disorganized, paranoid, and seemed to experience a lot of 
memory problems.  He was also consuming excess amounts of 
coffee and cigarettes.  He was eventually restricted to the 
unit to limit his smoking and coffee consumption.  Severe 
extrapyramidal symptoms were also noted with Haldol.  As a 
result, Haldol was discontinued, new medication was 
administered, and he was restricted to his unit for several 
days.  Thereafter, he seemed to do a little bit better, as he 
was less nervous, more directable and less confused.  He was 
given daily passes to see how he would perform at work.  His 
supervisor was contacted to keep an eye on him.  It was noted 
that he was doing well except for drinking too much coffee 
and smoking a lot.  He went to work for about a week and did 
well.  He was discharged after it was determined that he had 
attained the maximum benefit from his stay.  His condition 
was noted to be good at the time of discharge.  The diagnosis 
was schizoaffective disorder, and his GAF score was estimated 
at 50.  However, an entry dated on the day of his discharge 
listed a GAF score of 70. 

As a result of that hospitalization, rating decisions issued 
in January and February 1999 assigned another temporary total 
evaluation from December 17, 1998, to November 28, 1998, for 
a period of hospitalization in excess of 21 days.  See 
38 C.F.R. § 4.29.  Following this period, the RO continued 
the original 30 percent evaluation.  

The veteran testified at a September 1999 hearing concerning 
the nature of his psychiatric symptoms.  He denied any 
current hallucinations, but reported periods in which he 
became confused and disoriented.  For instance, he said he 
would forget items at the store and things he was supposed to 
do at home and at work.  He said he did not experience panic 
during these periods but would usually take a break until it 
passed.  He indicated that he was still employed with the 
U.S. Postal Service, where his job was becoming increasingly 
stressful and boring because there was not enough work to do.  
He explained that he missed significant amounts of work in 
the past three years due to his psychiatric problems.  He 
said he had accumulated 1400 hours of sick leave three years 
ago but currently had only 24 hours remaining.  He also said 
he was forced to take six months of leave without pay.  He 
disclosed that in February he was placed on a fourteen-day 
suspension because he took leave without providing necessary 
documentation.  He reported no alcohol consumption in over a 
year.  

In a December 2000 letter, a psychiatrist from the Cincinnati 
VAMC said he had been treating the veteran for the past four 
years for bipolar disorder.  The psychiatrist said the 
veteran had had three hospitalizations for manic episodes, 
his most recent having been a couple of years ago when he was 
both manic and psychotic.  Nevertheless, he said the veteran 
had been stable for the past year or so even though he had a 
previous diagnosis of alcohol dependence.  It was noted that 
the veteran was taking medication regularly and was seen once 
a month for medication management.  

In August 2000, the Board remanded the case to afford the 
veteran an additional VA psychiatric examination to determine 
the severity of his schizoaffective disorder.  At a VA 
psychiatric examination in February 2001, the veteran 
reported that he was still employed as a custodian at the 
U.S. Postal Service and was seeking a 50 percent evaluation 
due to lost wages.  He explained that he missed about three 
months of work each year due to his psychiatric disability.  
He said he generally got along well with others at work and 
denied altercations.  He said he was written up the previous 
October for missing too much work.  Although he had not been 
written up since then, he said he was "on the verge of it 
right now."  He related that he was on three different 
medications which caused some side effects, namely sexual 
dysfunction, but that he felt calmer and slept better.  He 
indicated that he owned his own home and lived with his 
youngest son.  He denied use of illicit drugs and said he had 
not consumed any alcohol in the past two and a half years. 

With respect to current symptoms, the veteran denied 
hallucinations or delusions, but said he would occasionally 
awaken at night by an unidentified noise without specific 
content.  He denied having any true obsessions.  He said he 
would occasionally count various items, but that this did not 
interfere with his functioning.  With respect to activities 
of daily living, he said he did his own laundry but ate most 
of his meals out.  He described his mood as "down and out."  
He said that "sometimes I sleep good, sometimes I don't."  
On average, however, he said he slept seven to eight hours a 
night.  He related that he missed a day of work about two to 
three weeks earlier due to poor sleep.  He explained that he 
had not worked in approximately ten days due to foot surgery.  
He stated that "I don't have much ambition or energy", and 
added that "I don't have no social life since I quit 
drinking."  He said he missed being around people, but 
indicated that he would visit his son and grandchildren on 
the weekends.  He denied any history of spending sprees, 
impulsive affairs, or reckless driving.  He also denied 
suicidal and homicidal ideation, stating that "I've never 
been a violent person."  He expressed ambivalence about his 
level of hopefulness, and said that in six months "I'll be 
much closer to retirement, that's about it."  The examiner 
noted the veteran's history of mania, which involved a 
decrease need for sleep, rapid speech, racing thoughts, and a 
decrease in appetite.  When asked what kept him from working, 
he stated: "Depression.  The job just gets to me and 
sometimes I don't feel like going in."  He said pain in his 
toe also impacted his ability to work. 

Upon mental status examination, the veteran was oriented to 
person, place and time, and was noted to be "fairly well 
kept."  His eye contact was rather persistent.  His memory 
was intact in terms of immediate, recent and remote 
recollection.  His behavior was rather withdrawn.  The 
examiner observed that the veteran was difficult to interrupt 
in terms of his stream of thought, but he did not appear 
pressured and did not provide excess detail.  His speech was 
soft and monotonous, and this thoughts were goal directed.  
He was able to do simple and two-step calculations without 
difficulty.  He was able to spell "world" forward, but when 
asked to spell it backward he stated "drow."  His affect 
was essentially flat, and his motor movements were rather 
slow.  Judgment and insight were intact.  He was able to 
provide three similarities and three differences.  The 
examiner reiterated that the veteran's interactions were 
rather withdrawn and he was difficult to engage.  

The examiner concluded with diagnoses of bipolar disorder, 
type I, and alcohol dependence in remission.  He explained 
that a diagnosis of bipolar disorder was more appropriate 
than schizophrenia based on the fact that the veteran did not 
endorse psychotic features, such as paranoia, during periods 
when his mood was stable.  However, the examiner stated that 
this did not represent a different diagnosis, as it was quite 
common for individuals who experience a manic episode or a 
severe depression with bipolar disorder to also experience 
psychotic features.  The examiner then estimated the 
veteran's GAF score to be 63, which was primarily based on 
his difficulty with motivation in terms of going to work, 
missing large amounts of work, and a very limited degree of 
meaningful relationships.  The examiner pointed out that the 
veteran got along well with his three sons and grandchildren, 
but that his relationships were otherwise limited.  He also 
had a history of friends with whom he drank, but had had no 
contact with them since he quit drinking.  In terms of 
positive aspects of his GAF score, the examiner noted that 
the veteran was not psychotic, suicidal or homicidal, and 
that his thoughts were relatively goal directed. 

The veteran also submitted earning and leave statements in 
support of his claim that he had missed a lot of work due to 
his schizoaffective disorder.  A decrease in his annual gross 
income is documented in W2 Forms, showing earnings of 
$40,118.18 in 1994, $38,185.83 in 1995, $37,016.79 in 1996, 
and $27,992.56 in 1997.  Four pay stubs dated from 1995 to 
1997 also document significant time used for annual leave, 
sick leave and leave without pay.  

III.  Discussion

A.  Legal Criteria 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

Schizoaffective disorder is evaluated under a general rating 
formula for rating mental disorders.  See 38 C.F.R. § 4.130.  
Under these criteria, a 30 percent evaluation is assigned for 
schizophrenia manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9203.

A 50 percent evaluation is appropriate where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the United 
States Court of Appeals for Veterans Claims (Court) recently 
held that when it is not possible to separate the effects of 
the service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.

B.  Schedular Consideration

After reviewing the merits of the case, the Board finds that 
the veteran's disability picture due to schizoaffective 
disorder more nearly approximates the criteria for a 50 
percent evaluation under the criteria for evaluating mental 
disorders.  See 38 C.F.R. § 4.7 (where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating).  
Thus, a 50 percent evaluation for schizoaffective disorder is 
hereby granted. 

In evaluating the evidence, the Board points out that it need 
only consider those symptoms related to his service-connected 
schizoaffective disorder, while ignoring those symptoms 
related to his nonservice-connected alcohol dependence.  
Mittleider, 11 Vet. App. at 181.  This includes time missed 
from his job due to inpatient treatment for alcohol abuse.  
The record reflects that the veteran was hospitalized for 
treatment of alcohol dependence from August 13, 1997, to 
August 18, 1997; from February 18, 1998, to March 9, 1998; 
and from August 24, 1998, to August 27, 1998.  While several 
of those reports documented the veteran's history of 
schizophrenia and bipolar disorder, no current active disease 
was reported.  Therefore, psychiatric symptoms listed during 
those admissions, as well as time missed at his job with the 
U.S. Postal Service, will not be considered by the Board in 
evaluating the level of disability due to his service-
connected schizoaffective disorder.  Id.  The Board need only 
analyze the evidence pertaining to the service-connected 
disability at issue.  Furthermore, since a VA examiner in 
February 2001 determined that the veteran's bipolar disorder 
was essentially the same disability as his schizoaffective 
disorder, the Board will consider the two diagnoses as the 
same disability for rating purposes.

The Board recognizes that the veteran's schizoaffective 
disorder does not produce some of the symptoms listed in the 
criteria for a 50 percent evaluation.  For example, this 
disability is not characterized by panic attacks; 
circumstantial, circumlocutory or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; or impaired abstract thinking.  
Nevertheless, the evidence does show that the veteran has a 
flattened affect, has exhibited some pressured speech during 
periods of mania, suffers from depression and anxiety (i.e., 
disturbance of mood and motivation), has demonstrated some 
impaired judgment on occasion, and has difficulty in 
establishing and maintaining effective work and social 
relationships, all of which the Board attributes to his 
service-connected schizoaffective disorder.  Mittleider, 
11 Vet. App. at 181.  

In this regard, VA examination and hospitalization reports 
have consistently noted the veteran to have a flattened 
affect.  The veteran has also reported feeling depressed and 
anxious throughout the appeal period.  With respect to his 
ability to establish and maintain effective relationships, 
the veteran indicated at one point that he was socially 
isolated and was not interested in dating women.  He also 
said he no longer socialized with certain friends after he 
quit drinking.  In February 2001, a VA examiner stated that 
he assigned a GAF score of 63 based, in part, on the 
veteran's limited degree of meaningful relationships.  
Finally, the Board notes that the veteran reported paranoia, 
anxiety and auditory hallucinations when hospitalized from 
October to November 1998 and from December 1998 to February 
1999, which suggest a disability picture in excess of 30 
percent.  Under these circumstances, the Board finds that the 
evidence demonstrates that the veteran's schizoaffective 
disorder meets the criteria for a 50 percent evaluation under 
the criteria for evaluating mental disorders.  See 38 C.F.R. 
§ 4.7.

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against an evaluation in 
excess of 50 percent for the veteran's schizoaffective 
disorder.  There is simply no evidence that the veteran's 
schizoaffective disorder causes suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting).  The Board also notes that the veteran does not 
appear to be unable to establish and maintain effective 
relationships, but, rather, has difficulty in doing so.  The 
VA examiner in February 2001 pointed out that the veteran got 
along with his sons and grandchildren, with whom he would 
visit on a regular basis.  The veteran also told the examiner 
that he generally got along well with others at work and 
denied altercations.  He also lived with his sons and 
identified no particular problems with that relationship.  It 
thus appears that the veteran is indeed able to establish and 
maintain some effective relationships. 

The veteran has been assigned several GAF scores during the 
course of this appeal.  GAF scores are set forth in the DSM-
IV, and have been adopted by the VA.  See 38 C.F.R. § 4.125.  
See Quick Reference to the Diagnostic Criteria from DSM-IV 
46-47 (1994).  In this case, GAF scores assigned by various 
health care professionals do not reflect a disability picture 
which would warrant an evaluation in excess of 50 percent.  
For example, after reviewing the entire claims file in 
February 2001, a VA examiner provided a GAF score of 63.  
Under DSM-IV, a score between 61 and 70 is consistent with 
some mild symptoms (depressed mood and mild insomnia), or 
some difficulty in social, occupational, or school 
functioning (occasional truancy, or theft within the 
household), but generally functioning pretty well with some 
meaningful interpersonal relationships. See Quick Reference 
to the Diagnostic Criteria from DSM-IV 46-47 (1994).  GAF 
scores of 70 were also provided when the veteran was released 
from the Cincinnati VAMC in November 1998 and February 1999.  
Such scores do not reflect a disability evaluation in excess 
of 50 percent under the criteria for rating mental disorders.

The Board notes further, that the April 1998 VA examination 
report listed a current GAF score of 60, which contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attack), or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers). Id.  It was also 
noted that the veteran was functioning in the range between 
50 and 60 during the prior few years.  At the low end of this 
range, a GAF score of 50 (between 41 and 50) contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Thus, the GAF scores do not 
reflect a decrease in the veteran's overall level of 
functioning.  The Board also points out that the low GAF 
scores provided for the prior few years include periods not 
contemplated by the relevant appeal period, although the 
examiner's opinion has been considered in reviewing the 
disability under consideration from a historical perspective.  
See Francisco, 7 Vet. App. at 58.  More importantly, the 
actual VA clinical records which are dated during the appeal 
period and prior to the April 1998 examination simply do not 
indicate that the veteran's functioning was seriously 
impaired due to his service-connected psychiatric illness to 
a degree that would warrant an evaluation in excess of 50 
percent.  As noted above, records dated in August 1997 and 
February 1998 show primary treatment for alcohol abuse and to 
a significantly lesser degree, treatment for psychiatric 
symptomatology.  Therefore, the April 1998 examiner's 
assessment of the veteran's functioning over the previous few 
years must be considered and weighed in this context.

In conclusion, the Board finds that the evidence supports a 
50 percent evaluation for the veteran's schizoaffective 
disorder, but that the preponderance of the evidence is 
against an evaluation in excess of the 50 percent.  See 
Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107(b)); see Gilbert, 1 Vet. App. at 55.

C.  Extraschedular Consideration

The above determination is based upon consideration of 
applicable provisions of the rating schedule.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
the RO may refer a claim to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

In this case, the veteran has argued that a 100 percent 
evaluation is warranted due to the fact that he has missed 
approximately one year of work during the past three years, 
resulting in $25,000 of lost income.  The Board has reviewed 
the veteran's W2 Forms, showing earnings of $40,118.18 in 
1994, $38,185.83 in 1995, $37,016.79 in 1996, and $27,992.56 
in 1997.  Four pay stubs dated from 1995 to 1997 also 
document significant time used for annual leave, sick leave 
and leave without pay.  The Board emphasizes, however, that 
several of the veteran's hospitalizations were due to 
nonservice-connected alcohol abuse.  When admitted to a VA 
detoxification unit in February 1998, the veteran admitted to 
sporadic absences from work secondary to alcohol use, with 
one disciplinary action resulting in a seven day suspension.  
Moreover, most of the earning and leave statements submitted 
by the veteran are dated prior to the veteran's February 1998 
claim, with no current statements of record.  Those that are 
relevant to the current appeal do not have corresponding 
supportive medical evidence relating to the service-connected 
disability at issue.  The veteran also indicated at his 
September 1999 hearing that he recently missed ten days of 
work as a result of foot surgery.  These findings clearly 
show that the veteran has missed significant time from work 
due to problems unrelated to his schizoaffective disorder.   
In any event, the veteran is still employed full time at the 
U.S. Postal Service.  Under these circumstances, there are 
currently no factors suggestive of an unusual disability 
picture as a result of his service-connected schizoaffective 
disorder.  Accordingly, further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 50 percent evaluation for 
schizoaffective disorder is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

